NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12475

                  COMMONWEALTH   vs.   ADRIAN T. LOYA.



         Barnstable.    November 8, 2019. - February 6, 2020.

     Present:     Gants, C.J., Lenk, Gaziano, Lowy, & Budd, JJ.


Homicide. Criminal Responsibility. Insanity. Practice,
     Criminal, Capital case, Instructions to jury, Request for
     jury instructions, Acquittal by reason of insanity.



     Indictments found and returned in the Superior Court
Department on July 1, 2015.

     The cases were tried before Gary A. Nickerson, J.


     Theodore F. Riordan (Deborah Bates Riordan also present)
for the defendant.
     Elizabeth A. Sweeney, Assistant District Attorney, for the
Commonwealth.


     LENK, J.    On February 5, 2015, the defendant broke into

Lisa Trubnikova's home.     He confronted her in the bedroom, where

she lay beside her wife, Anna Trubnikova.1      The defendant shot




     1 Because Lisa Trubnikova and Anna Trubnikova share a last
name, we refer to them by their first names.
                                                                    2


both women, killing Lisa and wounding Anna.    Before finally

surrendering to police, the defendant also shot and wounded a

responding police officer, Jared P. MacDonald.

    For more than one year, the defendant had been obsessed

with killing Lisa, and in turn being killed by police.     The

defendant eventually reduced this intended murder-suicide in a

detailed, written plan labeled "Operation Purple Rebel" in his

electronic files.   At trial, the defendant argued that this

obsessive and self-destructive plot showed that the killing was

not born out of malice; rather, he was mentally disturbed.

Counsel unsuccessfully claimed that a mental disorder caused the

defendant to suffer delusions that compelled him to plan and

commit the crime.   On appeal, the defendant contends that our

current law on criminal responsibility made this defense not

viable, and therefore, because he was deprived of his only

defense, a new trial is required.    Alternatively, the defendant

asks us to reduce the verdict, pursuant to our authority under

G. L. c. 278, § 33E.

    We discern no reason to order a new trial or to reduce the

conviction.   Accordingly, we affirm the convictions.

    1.   Background.   a.   Facts.   We recite the facts as the

jury could have found them, in the light most favorable to the

Commonwealth, reserving certain details for later discussion.
                                                                     3


    The defendant first met Lisa in 2011, when they served

together in the United States Coast Guard at a base in Kodiak,

Alaska.   They worked together in an information technology

office, and they developed a fast friendship.

    Their relationship took a dramatic turn in September of

2012 following an incident at Lisa's home.     According to the

defendant, Lisa invited him over to have drinks and watch some

video recordings.   While he was there, however, Lisa became

intoxicated and attempted to seduce him.     Although Lisa had no

sexual contact with the defendant, this incident affected him so

deeply that he would later refer to it as a "rape of the mind."

    The defendant eventually reported the encounter to his

superiors.   In June of 2013, he was transferred from Kodiak to

Chesapeake, Virginia.   On the day he arrived at his new base,

the Coast Guard issued the defendant a "Page 7" reprimand for

his role in the incident and ordered him to cut off all contact

with Lisa and her wife Anna.    The defendant was shocked and

refused to sign the letter acknowledging the outcome of the

Coast Guard's investigation.    He felt wronged, and this feeling

turned to anger.

    These events coincided with a deterioration of the

defendant's mental health.     He became depressed, started taking

Benadryl to help him sleep, and lost interest in the few

activities that previously had interested him, such as playing
                                                                       4


video games.    The defendant also began to harbor a hatred for

the woman he blamed for his misfortune:     Lisa.   As his life

seemed to unravel around him, the defendant ultimately decided

that he no longer wanted to live.     He did not want to die,

however, without seeking vengeance.     Therefore, he resolved to

take Lisa's life.

     Over the following months, the defendant meticulously

planned his killing.     Through the Internet, he learned that Lisa

and Anna had relocated to the town of Bourne on Cape Cod.         In

October of 2014, he traveled to Massachusetts and set up hunting

cameras outside their new home to confirm that Lisa was living

there.   When he returned home, he also began playing shooting

games with plastic replica weapons, using plastic bullets,2 to

gain more experience with wielding weapons in a combat

situation.     In the midst of these preparations, the defendant

documented his troubled history with Lisa, the downward spiral

of his professional and personal life, and his plot to kill Lisa

in a 250-page manifesto entitled "The Wrath of Loya."3     After




     2 The defendant obtained these weapons, sold for use in
casual and competitive games, from a commercial manufacturer.

     3 The electronic file containing the manifesto was titled
"The Loya Wars." The titles were references to the science
fiction television and movie series Star Wars and Star Trek,
respectively. Both series featured prominently in other aspects
of the crime, including insignia the defendant wore during the
                                                                   5


months of planning, he ultimately decided to carry out the

killing on February 5, 2015, his thirty-first birthday.

     On February 1, 2015, the defendant left his home in

Chesapeake, Virginia, and began making his way to Massachusetts.

He arrived on February 3, 2015, checked into a local hotel, and

prepared for the fatal encounter.     His original plan was to

attack Lisa at her house, force her to confront what he had

become, and stab her in the heart.4    He did not intend to harm

Anna.    The defendant originally planned to cover Anna's ears

with "ear protection" so that she would not have to hear any

sounds that Lisa might make as she was dying.     Once Lisa was

dead, the defendant then would provoke a firefight with police

so that they would shoot and kill him.

     The defendant arrived at Lisa's house shortly before 2 A.M.

on February 5, 2015.5   He parked his vehicle across the road

approaching her house, and set it on fire to obstruct police



shooting. Dr. John Daignault identified these references as
further evidence of the defendant's delusional disorder.

     4 Many details of the defendant's planning and the
commission of the crime come from his statements to police. As
Dr. Martin Kelly, an expert called by the Commonwealth, noted,
the defendant's recollection of these events was unusually
precise. Kelly identified this "Eidetic memory" as further
evidence of the defendant's mental disorder.

     5 Most of the following encounter was captured on video
recording by a body camera that the defendant strapped to his
chest. An edited version of this recording was played at trial,
and the entire recording was entered as an exhibit.
                                                                    6


access.   He also set up smoke grenades, noise makers, and fake

explosive devices to further delay first responders.    Having

staged the scene, the defendant breached the door to Lisa's

house by shooting the lock off with a shotgun.    Once inside, he

made his way up the stairs to her bedroom.

    The defendant found Lisa and Anna in their bed.    He ordered

them to separate, threw handcuffs at them, and demanded that

they put on the cuffs.    The women screamed and asked who he was

and why he was in their house.    The defendant pulled off his

mask, revealing his identity.    Lisa and Anna recognized him, and

Lisa shouted his name.    The defendant responded, "See what you

did to me" and "This is what I've become because of you."

    Lisa apologized to the defendant and said that she never

meant to hurt him.    Both women pleaded with the defendant and

promised that they would not tell anyone if he left them in

peace.    Face-to-face with Lisa, the defendant froze, unsure of

how to proceed.

    With the defendant momentarily distracted, Lisa and Anna

attempted to shield themselves with their mattress.    The

defendant exclaimed, "What do you think you're doing?"       Now

refocused on completing his "mission," he drew his pistol and

fired fifteen shots through the mattress in Lisa's direction.

Eleven bullets struck Lisa, killing her in a matter of seconds.
                                                                     7


Four bullets struck Anna.   The defendant heard gurgling sounds

from Lisa's direction, and he concluded that she was dying.

     With his primary objective completed, the defendant

intended to die at the hands of the police.    He went back

outside, retrieved a rifle that he previously stashed in a snow

bank, and prepared to engage with responding officers.     Soon

thereafter, he saw the silhouette of an approaching police

officer, Jared MacDonald.   The defendant fired four shots at

MacDonald; one struck him in the spine.

     The defendant then retreated behind the victims' house to

wait for more officers to come and end his life.    As the minutes

slipped by, however, the defendant's resolve to kill himself

weakened, and he decided to give himself up.    He discarded his

weapons, approached the officers with hands raised, and was

taken into custody.

     b.   Procedural history.   On July 1, 2015, the defendant was

indicted on thirty counts, including murder in the first degree

for the shooting death of Lisa.6   Trial commenced on August 28,




     6 The other indictments against the defendant were three
counts of assault with intent to murder; three counts of
aggravated assault and battery by means of a dangerous weapon;
two counts of armed home invasion; two counts of armed assault
in a dwelling; three counts of using a firearm in the commission
of a felony; two counts of armed kidnapping with bodily injury;
one count of burglary and assault on an occupant; one count of
burning a motor vehicle; one count of possessing a hoax device;
                                                                       8


2017.   From the beginning of the trial, defense counsel

acknowledged that this case was not a "whodunit."7   Rather, the

key issue at trial was whether the defendant was criminally

responsible for his actions.

     Four medical professionals testified concerning the

defendant's mental condition at the time of the shooting.       Each

expert opined as to whether the defendant met the standard to

establish a lack of criminal responsibility set out in

Commonwealth v. McHoul, 352 Mass. 544, 546–547 (1967):     "A

person is not responsible for criminal conduct if at the time of

such conduct as a result of mental disease or defect he lacks

substantial capacity either to appreciate the criminality

[wrongfulness] of his conduct or to conform his conduct to the

requirements of law" (citation omitted).

     Two witnesses testified that the defendant had been

criminally responsible, and two testified that he had not.      Dr.

David W. Holtzen, a forensic psychologist at Bridgewater State

Hospital, was asked by the Commonwealth to perform competency




one count of assault and battery on a police officer; and ten
counts of possessing a large capacity feeding device.
     7 Indeed, defense counsel stated the same in an extensive

interview he gave to the Cape Cod Times on the day before trial
began. The judge took pains to comment on this interview during
empanelment, and to make sure that the article was preserved in
the record. Exposure to media coverage was, appropriately, a
subject of individual voir dire.
                                                                     9


and criminal responsibility examinations of the defendant.      He

testified that the defendant had not been suffering from any

mental disorder or illness at the time of the killing.    Dr.

Judith Edershein, a forensic psychiatrist based at a large

teaching hospital,8 was engaged by the Commonwealth to reach a

determination whether the defendant had been criminally

responsible by reviewing the records and other experts'

opinions, but she was precluded from speaking with the

defendant.9   She testified that although the defendant had at

least one personality disorder, it did not render him incapable

of conforming his conduct to the law or appreciating the

wrongfulness of his actions.

     Another of the Commonwealth's witnesses, Dr. Martin Kelly,

a practicing psychiatrist also at a large teaching hospital,

interviewed and examined the defendant three times, and reviewed

records and the police reports.   Kelly testified that the

defendant had high functioning Asperger's Syndrome, a disorder

on the "autism spectrum," and that the condition was "hardwired"


     8 Dr. Judith Edershein also testified that she had graduated
from Harvard Law School and become an attorney prior to entering
psychiatry and ultimately becoming an assistant professor of
psychiatry.

     9 Edershein was retained in December of 2016, after the
Commonwealth's first expert, Kelly, completed his report.
Edershein did not formally request to interview the defendant
until May of 2017, at which point her request was denied by
defense counsel.
                                                                  10


in the brain, not something that is acquired, readily amenable

to treatment, or "episodic."   Kelly considered and rejected

diagnoses of schizoid personality disorder, major depressive

disorder, and delusional disorder.   Based on his evaluation of

the defendant and having examined the records, including the

police reports, Kelly concluded that the defendant "suffered

from a mental disease; and that as a result of that mental

disease, he lacked the substantial capacity to conform his

conduct to the requirements of the law."

    The defendant called a single expert, Dr. John Daignault, a

forensic psychologist, who previously had been the clinical

director of Bridgewater State Hospital.    Daignault determined

that the defendant had not been criminally responsible for his

actions on the night of the shooting, but concluded as well that

the defendant suffered from a delusional disorder and did not

suffer from Asperger's Syndrome.

    After deliberating over the course of three days, the jury

convicted the defendant of murder in the first degree on

theories of deliberate premeditation and extreme atrocity or

cruelty.   The jury also found the defendant guilty of twenty-

eight of the twenty-nine other indictments.   He was found not

guilty of armed assault with intent to murder.   The defendant

filed a notice of appeal in September 2017.
                                                                     11


     2.     Discussion.   Before us, the defendant argues that a new

trial is required because our current law regarding criminal

responsibility deprived him of a meaningful defense.      The

defendant contends that the trial judge committed reversible

error by denying two motions the defendant filed to remedy these

flaws.    One motion proposed a verdict slip that presented the

jury's decision in a series of yes-or-no questions, in addition

to a general verdict of "guilty," "not guilty," or "not guilty,

lack of criminal responsibility."     The other motion asked the

judge to instruct the jury to consider a verdict of "guilty but

not criminally responsible" rather than "not guilty, lack of

criminal responsibility."     As appellate counsel acknowledged at

oral argument, both motions advocated for a departure from our

current law regarding the defense of a lack of criminal

responsibility.    We decline to adopt the defendant's recommended

changes, and discern no error in the trial judge's decision to

deny these motions.

     a.     Verdict slips.   At the beginning of trial, counsel

filed a motion requesting that the verdict slips include several

yes-or-no questions on whether the Commonwealth had met its

burden.10    Ultimately, however, the defendant expressed


     10By way of illustration, the defendant suggested the
following language:
                                                                  12


satisfaction with the verdict slips, drafted by the judge, that

omitted these questions.   Therefore, as the parties agree, any

error in the judge's decision to deny the motion is unpreserved

and would be reviewed for a substantial likelihood of a




    "1. Has the government proven that the Defendant committed
    the act of an unlawful killing of a human being without
    justification?

    "__________Yes                                __________No

    "If the answer to the above is yes, proceed to Question 2.

    "2. Has the government proven beyond every reasonable
    doubt that the Defendant, at the time of such killing, was
    not suffering from a mental disease or defect?

    "__________Yes                                __________No

    "If the answer to this question is no, proceed to Question
    3. If the answer is yes, proceed to Question 4.

    "3. Has the government proven beyond every reasonable
    doubt that such mental disease or defect did not affect the
    Defendant so that [he] was unable to appreciate the
    wrongfulness of [his] conduct or conform his conduct to the
    requirements of the law?

    "__________Yes                                __________No

    " . . .

    "4. Has the government proven beyond every reasonable
    doubt that at the time of the killing that the Defendant
    was not suffering from a mental disease or Defect that
    reduced his capacity to either appreciate the wrongfulness
    of his conduct or to conform [his] conduct to the
    requirements of the law?

    "__________Yes                                __________No"
                                                                     13


miscarriage of justice.    See Commonwealth v. Garcia, 470 Mass.
24, 40 (2014).

     "[W]e review these claims to determine whether there was

error and, if so, whether it created a substantial likelihood of

a miscarriage of justice."    Commonwealth v. Brown, 477 Mass.
805, 814–815 (2017), cert. denied, 139 S. Ct. 54 (2018).     "In

analyzing a claim under the substantial likelihood standard, we

review the evidence and case as a whole and consider whether any

error made in the course of the trial was likely to have

influenced the jury's conclusion."    Commonwealth v. Berry, 457
Mass. 602, 618 (2010), S.C., 466 Mass. 763 (2014).     Where there

is no error, this court need not reach the question of

prejudice.   See, e.g., Commonwealth v. Gomes, 459 Mass. 194, 207

(2011) (analysis stops at determination there was no error).

     The defendant's motion most fairly is read as a motion for

special questions pursuant to Mass. R. Crim. P. 27 (c), 378
Mass. 897 (1979).11    Special questions are "rarely resorted to in

criminal trials."     Commonwealth v. Dane Entertainment Servs.,


     11Alternatively, the defendant's motion could be
interpreted as a motion for a "special verdict," i.e., one that
"involves no determinative, ultimate verdict from a jury but
only a statement of facts the jury have found from which the
judge determines the appropriate judgment." Commonwealth v.
Licciardi, 387 Mass. 670, 675 (1982). Only general verdicts are
permitted in criminal trials. See Mass. R. Crim. P. 27 (a), 378
Mass. 897 (1979); Licciardi, supra (recognizing that
Massachusetts rules of criminal procedure eliminated special
verdicts in criminal trials).
                                                                   14


Inc. (No. 1), 389 Mass. 902, 916 (1983), quoting Commonwealth v.

Lussier, 333 Mass. 83, 94 (1955).    Although they sometimes may

"aid in the disposition of a case," Commonwealth v. Licciardi,

387 Mass. 670, 676 (1982), the decision to issue them typically

is "discretionary with the judge."   Dane Entertainment Servs.,

Inc. (No. 1), supra, quoting Lussier, supra.   We have required

special questions only where they are necessary to ensure that,

should a jury convict a defendant of an offense, they are

unanimous as to the theory of that offense.    Compare

Commonwealth v. Santos, 440 Mass. 281, 287–288 (2003) (where

Commonwealth pursues multiple theories of murder in first

degree, verdict slip must indicate unanimous theory of

culpability), with Commonwealth v. Shea, 460 Mass. 163, 175

(2011) (no special question necessary where Commonwealth pursued

only one theory of murder in first degree), and Commonwealth v.

Arias, 78 Mass. App. Ct. 429, 433 (2010) (no special question

required on different methods of committing assault by means of

dangerous weapon).

     We discern no compelling reason to require special

questions when the jury consider criminal responsibility.12

Although the criminal responsibility defense presents special




     12We do not decide whether, in other circumstances, special
questions may be required for some purpose other than to ensure
the unanimity of a verdict.
                                                                    15


problems for a jury, see part 2.b, infra, it is unclear how yes-

or-no questions on the Commonwealth's burden would help the jury

to deliberate fairly on this issue.      Indeed, such questions are

at least as likely to steer the jury towards a verdict of

guilty.     See Licciardi, 387 Mass. at 676, quoting Commonwealth

v. Golston, 373 Mass. 249, 260-261 (1977), cert. denied, 434
U.S. 1039 (1978) (special questions "must avoid any 'tendency to

lead the jurors step by step to a verdict of guilty'").      See

United States v. Spock, 416 F.2d 165, 182 (1st Cir. 1969)

("There is no easier way to reach, and perhaps force, a verdict

of guilty than to approach it step by step").      To the extent

that a jury may require additional guidance on how to consider

whether a defendant lacked criminal responsibility, the proper

source of that guidance is the jury charge.      See Commonwealth v.

Wolfe, 478 Mass. 142, 152 (2017) (Lowy, J., dissenting) ("the

long-standing principle that the jury are presumed to follow the

judge's instructions . . . lies at the very heart of our justice

system" [citation omitted]).

    Thus, the judge did not abuse his discretion in denying the

defendant's motion for special questions to which he was not

entitled.

    b.      Jury instructions.   In addition to his motion for

special questions, the defendant filed a "Motion to Permit the

Jury to Consider Whether the Defendant is Guilty But Insane."
                                                                  16


Through this motion, he requested that the jury consider a

verdict of "guilty but not criminally responsible," rather than

the verdict set forth in the then-existing model instruction,

"not guilty by reason of lack of criminal responsibility."    See

Model Jury Instruction on Homicide 11 (2013).

    At the charge conference, however, defense counsel did not

renew this request, and ultimately declared himself satisfied

with the judge's instructions on criminal responsibility.    We

therefore review the judge's decision to deny this motion for a

substantial likelihood of a miscarriage of justice.   See Brown,

477 Mass. at 814–815.

    The defendant argues that the option of finding him "guilty

but not criminally responsible" was necessary in order for the

jury fairly to consider the role that mental illness played in

his crimes.   The defendant maintains that, to the average juror,

a finding of "not guilty" is tantamount to a finding of factual

innocence.    In addition to potentially confusing the jurors, the

defendant argues, this formulation requires them to

compartmentalize their knowledge of the defendant's actions and

separately to consider if he nonetheless was not guilty.    The

defendant contends that, given the particularly egregious acts
                                                                 17


in this case, asking the jury to equate the defendant with the

term "not guilty" was simply unrealistic.13

     Without discounting these concerns, we conclude that the

instruction the defendant requested was not warranted.

Instructing the jury to consider a verdict of "guilty but not

criminally responsible" would be inconsistent with our long-

standing jurisprudence on criminal responsibility.    As the

defendant acknowledged at trial, he can point to no

Massachusetts authority that supports his requested language.

     Furthermore, the defendant's requested instruction would

invite unnecessary confusion.   A verdict of "guilty but not

criminally responsible" is an oxymoron:   if the Commonwealth is

unable to prove a defendant is criminally responsible beyond a


     13"[E]xperience in this Commonwealth has shown that it is
most difficult for a defendant to prevail on a claim of
insanity." Commonwealth v. Keita, 429 Mass. 843, 854 (1999),
overruled on another ground by Commonwealth v. Lawson, 475 Mass.
806 (2016). Jurors' objections to the criminal responsibility
defense, particularly in the homicide context, are well-
documented outside the Commonwealth as well. See Brooks, Guilty
by Reason of Insanity: Why a Maligned Defense Demands a
Constitutional Right of Inquiry on Voir Dire, 20 Geo. Mason L.
Rev. 1183, 1202-1203 (2013); Grachek, The Insanity Defense in
the Twenty-First Century: How Recent United States Supreme
Court Case Law Can Improve the System, 81 Ind. L.J. 1479, 1487-
1488 (2006). This resistance may stem from suspicions that
defendants malinger, and that the expert testimony on which a
criminal responsibility defense depends is susceptible to bias.
See Sanders, Expert Witness Ethics, 76 Fordham L. Rev. 1539,
1575-1577 (2007). In any event, it is clear that jurors do not
easily reach the "chilling determination that the defendant is
an insane killer not legally responsible for his acts."
Commonwealth v. Mutina, 366 Mass. 810, 822 (1975).
                                                                   18


reasonable doubt, the defendant is not guilty.    See Commonwealth

v. Bruneau, 472 Mass. 510, 517 (2015); Golden, petitioner, 341
Mass. 672, 674 (1961) (affirming "the undoubted premise that one

acquitted by reason of insanity has been found guilty of no

crime").    To make sense of this instruction, the jury would have

to parse the difference between factual "guilt" in the context

of criminal responsibility and legal "guilt" as it applies to

the charges as a whole.    Particularly in light of the other

complications that the jury face when considering criminal

responsibility, it would be unwise to add this complexity to the

equation.

     The nomenclature the judge used, "not guilty by lack of

criminal responsibility," was proper.    This language has deep

roots in our common law.    See Commonwealth v. Green, 17 Mass.
515, 515 (1822) (defendant "found not guilty, by reason of

insanity").14   We recently affirmed this formulation in our Model

Jury Instructions on Homicide.    See Model Jury Instructions on

Homicide 10-11 (2018).     The Legislature similarly has employed,

and thereby sanctioned, this language.    See G. L. c. 123, § 16

(establishing commitment procedures for those found "not guilty by




     14 We since have moved away from the formulation "by reason
of insanity," see Commonwealth v. Goudreau, 422 Mass. 731, 738
(1996) (Appendix), in favor of "by reason of a lack of criminal
responsibility." See Model Jury Instructions on Homicide 10-11
(2018).
                                                                  19


reason of mental illness or mental defect").   It was not error for

the judge to rely upon this well-established formulation.

     Viewing the entire jury charge in light of the evidence at

trial, it is clear that the issue of criminal responsibility was

properly and fully before the jury.   The judge accurately

explained the law on criminal responsibility before commencing

to instruct on the numerous specific offenses with which the

defendant had been charged.   When discussing each offense, the

judge again reminded the jury that even should they find that

the elements were met, they still had to consider whether the

defendant was criminally responsible.15   These instructions

informed the jury that they could recognize that the defendant

had committed unlawful acts, but still find him not guilty by

reason of lack of criminal responsibility.16


     15The judge also informed the jury that they could consider
the role that mental illness might have played in the
defendant's ability to form the requisite intent for certain
offenses.

     16To the extent that a defendant may seek further
clarification in future cases, a better practice would be for
the judge to provide an additional instruction on the
relationship between criminal responsibility and factual guilt.
An appropriate instruction would mirror the language we
sanctioned in Commonwealth v. Odgren, 483 Mass. 41, 52 (2019):
"If you are satisfied beyond a reasonable doubt . . . that the
defendant committed a crime, you must decide whether the
Commonwealth . . . prove[d] that the defendant was criminally
responsible beyond a reasonable doubt." This language would
clarify that a verdict of not guilty by reason of lack of
criminal responsibility necessarily includes a conclusion that
                                                                     20


     With these instructions in hand, the jury were well

equipped to consider the evidence from both sides that bore on

the defendant's responsibility:    the opinions of four expert

witnesses;17 the video recording of the defendant's planning and

commission of the offense; the defendant's recorded statements

to police; and the defendant's manifesto.     The jury deliberated

over a period of three days before reaching their verdicts.      In

sum, the defendant was not deprived of a meaningful defense; the

jury rejected it.

     c.   Review under G. L. c. 278, § 33E.    Having reviewed the

entirety of the record pursuant to our duty under G. L. c. 278,

§ 33E, we are left with no doubt that mental illness played a

central role in this crime.    Nonetheless, although the defendant

presented "substantial evidence supporting his insanity

defense," Commonwealth v. Brown, 449 Mass. 747, 773 (2007), we

discern no reason to exercise our authority under G. L. c. 278,

§ 33E.    Mental illness does not equate with the absence of

criminal responsibility.    The jury could properly credit the

opinions of Edershein and Holtzen that, assuming the defendant




the defendant committed the act that constitutes the charged
offense. See id. at 52-53; Commonwealth v. Bruneau, 472 Mass.
510, 517 (2015) (not guilty by reason of criminal responsibility
verdict "is unlike an acquittal because it includes a finding
that the defendant committed the criminal act").
     17 In addition to the witnesses' testimony, by agreement of

the parties, each expert's report was introduced as an exhibit.
                                                                  21


suffered from a qualifying mental disorder, he nonetheless was

able to conform his actions to the law and to understand the

wrongfulness of his brutal actions.    Their testimony provided

sufficient support for the jury's verdict.    On similar facts, we

have concluded that, "[s]ince the issue of the defendant's

criminal responsibility was fully and fairly before the jury[,]

. . . justice does not require that their verdict be

disturbed.'"   Brown, supra, quoting Commonwealth v. Lunde, 390
Mass. 42, 50 (1983).   We likewise conclude that this verdict was

consonant with justice.

                                      Judgments affirmed.